                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                              UNITED STATES DISTRICT COURT                                  May 03, 2019
                               SOUTHERN DISTRICT OF TEXAS                                David J. Bradley, Clerk
                                   HOUSTON DIVISION

RLI INSURANCE COMPANY,                             §
                                                   §
          Plaintiff,                               §
VS.                                                §   CIVIL ACTION NO. 4:17-CV-01240
                                                   §
STEPHEN GLYNN ROBERTS,                             §
                                                   §
          Defendant.                               §

                           MEMORANDUM OPINION AND ORDER


I.       INTRODUCTION

         Before the Court is the plaintiff’s, RLI Insurance Company (the “plaintiff”) motion for

summary judgment (Dkt. No. 36), the defendant’s, Stephen Glynn Roberts (the “defendant”)

response to the plaintiff’s motion (Dkt. No. 41), and the plaintiff’s reply in support of its motion

(Dkt. No. 44), the defendant’s motion for summary judgment (Dkt. No. 38), the plaintiff’s

memorandum opposing the defendant’s motion for summary judgment (Dkt. No. 43), the

defendant’s motion to dismiss (Dkt. No. 37) and the plaintiff’s memorandum opposing the

defendant’s motion to dismiss (Dkt. No. 42). The plaintiff’s motion for summary judgment is

GRANTED. The defendant’s motion for summary judgment is DENIED and his motion to

dismiss is deemed moot.

II.      FACTUAL BACKGROUND

         The plaintiff is a corporation that provides surety bonds. Its principal place of business is

Peoria, Illinois. Around January 12, 2012, the defendant a citizen of Texas along with the

Northstar Offshore Group, LLC (Northstar) entered into an indemnity agreement with the

plaintiff in exchange for the issuance of bonds. Pursuant to the terms of the indemnity



1 / 10
agreement, the plaintiff is entitled to receive premium payments, demand collateral security, and

obtain indemnity against losses and expenses related to any bonds that it issues. In reliance upon

its rights under the indemnity agreement, the plaintiff issued nine bonds on behalf Northstar.

         On August 12, 2016, a petition for involuntary bankruptcy was filed against Northstar.

The bankruptcy case remains pending and Northstar remains subject to the automatic stay. By

letters dated February 14, February 20 and March 7, 2017, the plaintiff made demands on the

defendant for the unpaid premiums. In the indemnity agreement, the defendant, president of

Northstar, is identified as personal indemnitor. After not receiving payment, by letter dated April

3, 2017, the plaintiff demanded that the defendant deliver evidence of the complete discharge of

all nine bonds and pay the plaintiff $169,433, for the defendant’s outstanding premiums. The

defendant failed to pay.

         Subsequently, on April 20, 2017, the plaintiff filed suit against the defendant for

damages, specific performance, equitable, and other relief. On November 16, 2017, the

Louisiana Department of Natural Resources, Office of Conservation made a claim on the Creole

Bond (one of the nine bonds) and demanded the plaintiff remit full penal sum in the amount of

$1,250,000. On February 27, 2019, the plaintiff filed a motion for summary judgement. On

March 19, 2019, the defendant filed a response to the plaintiff’s motion. On March 26, 2019, the

plaintiff filed a reply in support of its motion.

III.     LAW APPLICABLE TO CASE

         Summary Judgment Standard

         Rule 56 of the Federal Rules of Civil Procedure authorizes summary judgment against a

party who fails to make a sufficient showing of the existence of an element essential to the

party’s case and on which that party bears the burden at trial. See Celotex Corp. v. Catrett, 477




2 / 10
U.S. 317, 322 (1986); Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc).

The movant bears the initial burden of “informing the district court of the basis for its motion”

and identifying those portions of the record “which it believes demonstrate the absence of a

genuine issue of material fact.” Celotex, 477 U.S. at 323; see also Martinez v. Schlumber, Ltd.,

338 F.3d 407, 411 (5th Cir. 2003). Summary judgment is appropriate where “the pleadings, the

discovery and disclosure materials on file, and any affidavits show that there is no genuine issue

as to any material fact and that the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(c).

         If the movant meets its burden, the burden then shifts to the nonmovant to “go beyond the

pleadings and designate specific facts showing that there is a genuine issue for trial.” Stults v.

Conoco, Inc., 76 F.3d 651, 656 (5th Cir. 1996) (citing Tubacex, Inc. v. M/V Risan, 45 F.3d 951,

954 (5th Cir. 1995); Little, 37 F.3d at 1075). “To meet this burden, the nonmovant must ‘identify

specific evidence in the record and articulate the ‘precise manner’ in which that evidence

support[s] [its] claim[s].’” Stults, 76 F.3d at 656 (citing Forsyth v. Barr, 19 F.3d 1527, 1537 (5th

Cir.), cert. denied, 513 U.S. 871, 115 S. Ct. 195, 130 L. Ed. 2d 127 (1994)). It may not satisfy its

burden “with some metaphysical doubt as to the material facts, by conclusory allegations, by

unsubstantiated assertions, or by only a scintilla of evidence.” Little, 37 F.3d at 1075 (internal

quotation marks and citations omitted). Instead, it “must set forth specific facts showing the

existence of a ‘genuine’ issue concerning every essential component of its case.” Am. Eagle

Airlines, Inc. v. Air Line Pilots Ass'n, Intern., 343 F.3d 401, 405 (5th Cir. 2003) (citing Morris v.

Covan World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998)).

         “A fact is material only if its resolution would affect the outcome of the action, . . . and

an issue is genuine only ‘if the evidence is sufficient for a reasonable jury to return a verdict for




3 / 10
the [nonmovant].’” Wiley v. State Farm Fire and Cas. Co., 585 F.3d 206, 210 (5th Cir. 2009)

(internal citations omitted). When determining whether a genuine issue of material fact has been

established, a reviewing court is required to construe “all facts and inferences . . . in the light

most favorable to the [nonmovant].” Boudreaux v. Swift Transp. Co., Inc., 402 F.3d 536, 540

(5th Cir. 2005) (citing Armstrong v. Am. Home Shield Corp., 333 F.3d 566, 568 (5th Cir. 2003)).

Likewise, all “factual controversies [are to be resolved] in favor of the [nonmovant], but only

where there is an actual controversy, that is, when both parties have submitted evidence of

contradictory facts.” Boudreaux, 402 F.3d at 540 (citing Little, 37 F.3d at 1075 (emphasis

omitted)). Nonetheless, a reviewing court is not permitted to “weigh the evidence or evaluate the

credibility of witnesses.” Boudreaux, 402 F.3d at 540 (quoting Morris, 144 F.3d at 380). Thus,

“[t]he appropriate inquiry [on summary judgment] is ‘whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one party must

prevail as a matter of law.’” Septimus v. Univ. of Hous., 399 F.3d 601, 609 (5th Cir. 2005)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251 – 52 (1986)).

IV.      PARTIES CONTENTIONS

         A. Plaintiff’s Contentions

         Arguing that there is no genuine issue of material fact, the plaintiff requests that the Court

grant its motion for summary judgment. The plaintiff maintains that no reasonable jury could

return a verdict in favor of the defendant regarding his breach of his obligations under the

agreement. The plaintiff maintains that it is has satisfied all the elements for a breach of

indemnity agreement claim under Texas law. The plaintiff argues that: 1) the defendant has

admitted that he entered into the agreement with the plaintiff; 2) the terms of the agreement

obligate the defendant to indemnify the plaintiff for losses and expenses incurred by the plaintiff;




4 / 10
3) the plaintiff has made a claim for indemnity from the defendant and demanded that the

defendant fulfill his obligations under the agreement; and 4) the plaintiff has incurred losses and

expenses relating to its issuance of the surety bonds and enforcement of the agreement. Allied

World Ins. Co. v. Am. Western Steel, LLC, No. 17-3608, 2018 WL 6602153, at *5 (S.D. Tex.

Dec. 17, 2018).

         B. Defendant’s Contentions

         The defendant contends that the plaintiff’s motion for summary judgment should fail

because there are numerous outstanding fact issues regarding this matter. According to the

defendant, it is disputed: 1) whether there were misrepresentations or fraud regarding the

execution of the indemnity agreement with RLI; 2) whether the agreement is enforceable; 3)

whether the defendant is obligated to make any premium payments and, if so in what amounts;

and 4) whether the defendant is obligated to provide any collateral security for any outstanding

bond obligations. On the other hand, he maintains that his motion for summary judgment should

be granted.

V.       DISCUSSION AND ANALYSIS

         On February 27, 2019, the plaintiff filed its motion for summary judgment. In the

plaintiff’s reply in support of its motion, it maintains that the defendant has failed to raise a

dispute of a material fact regarding the enforceability of the agreement. The Court agrees.

         A. Affirmative Defenses of Fraud and Estoppel

         Under Federal Rule of Civil Procedure 8(c) a defendant is required to plead all

affirmative defenses in its response. As noted by the plaintiff, the defendant failed to raise fraud

or estoppel as affirmative defenses in his response. Nevertheless, to prove fraudulent

inducement, the defendant must establish: 1) that the plaintiff made a material representation; 2)




5 / 10
that the material representation was false; 3) that the plaintiff intended for the defendant to rely

on the representation; 4) that the defendant actually relied on the representation to his detriment;

and 5) that the defendant’s reliance on the alleged representation was reasonable. Nat’l Prop.

Holdings, L.P. v. Westergren, 453 S.W.3d 419, 423-24 (Tex. 2015).

         While the defendant admits that he signed the indemnity agreement, he claims that fraud

actually led to his signing. Thus, he asserts estoppel as a defense to his breach. The elements of

estoppel include: 1) a promise; 2) foreseeability of reliance thereon by the promisor; and 3)

substantial reliance by the promisee to his detriment. F.D.I.C. v. Royal Park No. 14, Ltd., 2 F.3d

637, 641 (5th Cir. 1993). More specifically, the defendant argues that when the agreement was

executed, Mr. Die, the plaintiff’s attorney, promised him that he had no intention of ever seeking

to hold the defendant personally liable. The defendant quoted Mr. Die as saying, “I’m never

going to come after you.” Consequently, he signed the contract. The defendant contends that he

relied on this promise, thus satisfying the requisite elements.

         In order for the defendant to prevail on either defense, his reliance on the plaintiff’s

promise must have been reasonable. The defendant has failed to establish that his reliance on the

alleged representation was reasonable. Reliance on a representation that conflicts with the plain

language of a contract is unjustifiable and does not constitute evidence of fraudulent inducement

to enter a contract. Westergren, 453 S.W. at 424. Here the defendant’s signature appears on the

signature block labeled, “PERSONAL INDEMNITOR.” (Dkt. No. 1, Ex. A at 5). Yet, he relies

on an alleged statement, that contradicts the obligations of the personal indemnitor to be held

personally liable. Thus, reliance is unreasonable. There is no genuine issue of material fact as to

whether the plaintiff’s claims are barred by fraud or estoppel.




6 / 10
         B. Enforceability of the Agreement

         Arguing that the indemnity agreement is illusory and unconscionable, the defendant

asserts that the agreement is therefore unenforceable. The defendant argues that the plaintiff’s

ability to unilaterally cancel the agreement at any time for any reason without liability is illusory.

According to the plaintiff, language in paragraph 15 of the agreement allows the defendant to

terminate liability as to future bonds upon thirty days’ notice. Additionally, the plaintiff claims

that the defendant has waived his right to assert such a claim by failing to raise it in his

responsive pleading as an affirmative defense in accordance with Federal Rule of Civil

Procedure 8(c). Motion Med. Tech. L.L.C. v. Thermotek, Inc., 875 F.3d 765,771 (2017). The

plaintiff goes on to explain that the defendant’s failure to plead this affirmative defense resulted

in actual prejudice and should be considered waived. Id. The plaintiff adds that since the

discovery period is closed it cannot conduct discovery on this affirmative defense. However, the

plaintiff asserts that the general rules of contract construction and public policy favor

enforcement of the agreement.

         The Court gives the terms of the agreement their plain, ordinary and generally accepted

meaning because the instrument does not show that the parties intended otherwise. Fairmont

Specialty Ins. Co. v. Apodaca, 234 F. Supp. 3d 843, 851 (2017). The intent of the parties is clear

from the plain and ordinary terms of the agreement. Thus, the indemnity agreement is

enforceable and there is no basis for construing the contract as illusory. Further, in Texas, public

policy favors preserving the freedom of contract. Lawrence v. CDB Serv., Inc., 44 S.W. 3d 544,

553 (Tex. 2001). Moreover, the terms of the agreement permit the defendant to terminate his

obligation under the agreement upon thirty days’ notice to the plaintiff. (Dkt. No. 1, Ex. A at 3).




7 / 10
There is no genuine issue of material fact regarding the enforceability of the indemnity

agreement.

         C. Obligation to Make Premium Payments

         Paragraph 1 of the agreement provides, “[i]n consideration of the execution of such bond,

the undersigned hereby agree . . . [t]o pay the Surety [plaintiff] an advance premium for the first

year.” (Dkt. No. 1, Ex. A at 2). The defendant does not dispute this fact. Instead, the defendant

argues that payment is not warranted because all the bonds have been replaced or discharged.

The defendant argues that bond nos. RLB12691, RLB12692, and RLB12693 contain a provision

prohibiting the obligee, in this instance, Pioneer Shelf Properties Incorporated, from filing suit

against the plaintiff after the expiration of one year from the date of default by the defendant.

The defendant goes on to claim that bond nos. RLB14702 and RLB14717 have been released.

He further reports that bond nos. RLB14815 and RLB15157 cover leases and wells that were

sold pursuant to the Sale Order from the Bankruptcy Court, and have been replaced by bond nos.

1138556, 1138557 and 1138471. The defendant further maintains that RLB14816 and

RLB14817 have been replaced by the Lexon Bond executed on March 22, 2016.

         The contract is clear and unambiguous regarding this matter, thus Texas law gives effect

to the written agreement. See Ideal Lease Serv., Inc. v Amoco Prod. Co., 662 S.W. 2d 951, 953

(Tex. 1983). The plaintiff asserts that the defendant has not provided any competent evidence

showing a judicial or otherwise conclusive determination that such a limitations period would

bar a claim on the bonds as required by the agreement. Further the current status of any particular

bond as discharged or superseded does not affect the defendant’s obligation to make premium

payments that became due during the time a bond was in force. The defendant has failed to

identify a genuine issue of material fact.




8 / 10
         D. Obligation to Provide Collateral Security

         Paragraph 3 of the agreement provides, “[t]he Surety [plaintiff] may, in its sole and

absolute discretion, require the undersigned to provide security, in form and amounts acceptable

to the Surety, to secure the undersigneds’ obligations . . . .” (Dkt. No. 1, Ex. A at 2). The record

includes a letter sent to the plaintiff, dated November 16, 2017, from the Louisiana Department

of Natural Resources seeking remittance of the penal sum of $1,250,000 in relation to the bond

issued on Northstar’s and the defendant’s behalf. Moreover, in his own response the defendant

admits that the penal sum was requested of the plaintiff. Nevertheless, the defendant contends

that there is a material fact issue regarding the defendant’s obligation to provide collateral

security for the outstanding claim. He maintains that the terms of the bond provide that any suit

under the bond must be instituted before the expiration of one year from the date of the

occurrence of any event of default.

The contract is clear and unambiguous and the defendant does not argue the contrary. See id. In

examining the record, the Court reviewed a letter dated May 4, 2016, from Northstar directed to

the Louisiana Department of Natural Resources providing notice that the RLI bond was replaced

by a bond issued by Lexon Insurance Company as surety. Yet, after more than a year later, the

Louisiana Department of Natural Resources contacted the plaintiff seeking remittance of the

$1,250,000 penal sum related to the RLI issued bond. Even still, the defendant has failed to

proffer any evidence that the Louisiana Department of Natural Resources has withdrawn its

request for funds from the plaintiff as required by the agreement. The Court holds that the

defendant is liable for collateral security in this case and there is no material issue of fact in

dispute. The Court will provide an opportunity for the defendant to offer evidence of waiver of

the obligee’s claim for the penal sum against the plaintiff.




9 / 10
V.        CONCLUSION

          The plaintiff’s motion for summary judgment as to the defendant’s liability regarding the

indemnity agreement is GRANTED. A conference to discuss damages, including the collateral

security will be set at a later date. The defendant’s motion for summary judgment is DENIED. In

light of granting the plaintiff’s motion, the defendant’s motion to dismiss is deemed moot.

          It is so ORDERED.

          SIGNED on this 3rd day of May, 2019.


                                                  ___________________________________
                                                  Kenneth M. Hoyt
                                                  United States District Judge




10 / 10
